Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement is modified to the extent than claims 1-4, 6, 7, 9 and 10 are considered to be linking between previous Groups II and III. Accordingly the new groups of the claims is as follows:
Group I. Claims 12-15, 17, 18 and 21.
Group II. Claims 23-27.
Claims 1-4, 6, 7, 9 and 10 are linking between Groups I and II.
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al (US 10,745,578). No distinction is seen between the method and composition disclosed by Chen et al, and that recited in claims 1-3 and 12-14. Chen et al disclose a seed or seedling coated with a composition which may include perlite and diatomaceous earth. (See the Abstract and col. 9, lines 24-32.) Chen et al further disclose at col. 11, lines 56-59 that more than one layer can be added to coat the seed. Accodingly Chen et al anticipate claims 1-3 and 12-14. In any event, it would be obvious to select perlite and diatomaceous earth as the fillers disclosed at col. 9, lines 24-32 of Chen et al and to provide more than one layer of such composition, since Chen et al would suggest such embodiment at the aforementioned passages. Regarding claims 12 and 13, Chen et al suggest at col. 11, lines 41-55 that the filler components are mixed. Regarding claims 2, 3, 13 and 14, Chen et al teach at col. 9, lines 34-49 that the seed coating composition can include a macronutrient such as nitrogen or potassium. The composition of Chen et al is considered to constitute a “soil amendment”.
Claims 4, 6, 7, 9, 10, 15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Chen et al is relied upon as discussed hereinbefore. Regarding claims 4, 6, 15 and 17, it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio between the perlite and diatomaceous earth in the composition of Chen et al. Regarding claims 7, 9, 10, 18 and 21, Chen et al teach at col. 12, lines 5-8 that the diatomaceous earth is in the form of a “fine inert powder”. It would be obvious from such disclosure of Chen et al to determine a suitable size for the perlite and diatomaceous earth powders.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9, there is no antecedent basis for “the composition”, since claim 12 recites a method.  In claims 3 and 14, the recitation of “selected from one or more of…and” is improper Markush or alternative terminology. Also in claims 3 and 14, it is indefinite as to whether “same” would necessarily refer to the recited fertilizer compounds.
FAUST is made of record for disclosing diatomaceous earth and perlite as additives for seed coatings in Paragraph [0028].
Makin et al is made of record for disclosing properties of diatomaceous earth in Paragraph [0021].
Kim et al is made of record for disclosing diatomaceous earth and perlite as flow aids in Paragraph [0168].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736